[Cite as State v. Mosley, 2021-Ohio-3472.]




              IN THE COURT OF APPEALS
          FIRST APPELLATE DISTRICT OF OHIO
               HAMILTON COUNTY, OHIO



STATE OF OHIO,                               :   APPEAL NO. C-200448
                                                 TRIAL NO. B-1905403
        Plaintiff-Appellant,                 :

  vs.                                        :     O P I N I O N.

                                             :
RICO MOSLEY,

     Defendant-Appellee.                     :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: October 1, 2021


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Philip R. Cummings,
Assistant Prosecuting Attorney, for Plaintiff-Appellant,

Haas & Haas Law, LLC, and Laurence O. Haas, for Defendant-Appellee.
                       OHIO FIRST DISTRICT COURT OF APPEALS


BERGERON, Judge.

       {¶1}    A minor traffic stop yielded drug evidence, which eventually led to a

conviction. But when questioned by the driver, the detaining officer could not even describe

the traffic violation that prompted the stop.       After the driver’s indictment for drug

possession, he moved to suppress the drug evidence, arguing that the police officer lacked

probable cause to make the stop. The trial court agreed, and this appeal followed. We

reverse, holding that the stop was justified because the detaining officer effectuated the stop

in reliance on a radio broadcast from another officer who witnessed the driver’s traffic

offense.

                                              I.
       {¶2}    This case involves a purportedly unconstitutional traffic stop and the evidence

discovered during that stop. It arises from an undercover officer’s surveillance of a high-

drug area of Price Hill in September 2019. She observed defendant-appellee Rico Mosley’s

vehicle stopped in the middle of traffic while he spoke with the occupants of an adjacent car.

The undercover officer radioed a uniformed officer, Officer Merlin Murrell, asking him to

stop Mr. Mosley for impeding traffic, although she also suspected Mr. Mosley’s involvement

in drug activity.

       {¶3}    After committing the traffic offense, Mr. Mosley pulled away, prompting the

undercover officer to follow his car until the uniformed officer could arrive. During this

journey, the undercover officer observed Mr. Mosley “making all kinds of movement as if to

hide something,” facts that she conveyed to Officer Murrell as he was en route.            He

eventually caught up and pulled Mr. Mosley over.

       {¶4}    During the traffic stop, Officer Murrell could not issue the traffic citation,

however, because he did not know any details of Mr. Mosley’s traffic violation (i.e., the

nature of the offense or where it occurred). Nevertheless, Officer Murrell asked Mr. Mosley


                                              2
                       OHIO FIRST DISTRICT COURT OF APPEALS


to step out of his vehicle. Mr. Mosley refused to consent to a search of his vehicle, but

admitted that he had marijuana in the vehicle. Officer Murrell contacted a K-9 unit, which

arrived within ten minutes. The trained dog alerted onto the vehicle, at which point Officer

Murrell discovered a bag of crack cocaine in the center console.             Mr. Mosley was

subsequently arrested for drug possession.

       {¶5}   Prior to trial, Mr. Mosley moved to suppress, challenging the constitutionality

of the traffic stop.   At a hearing, the trial court held that Officer Murrell’s stop was

unconstitutional because he could not articulate the specific traffic offense that justified the

stop or the location where it occurred. The state immediately appealed from that judgment.


                                          II.
       {¶6}   The state’s sole assignment of error asserts that the trial court erred by

granting Mr. Mosley’s motion to suppress on the grounds that Officer Murrell lacked

constitutional justification to make the stop. The state argues that Officer Murrell could

effectuate the traffic stop because the undercover officer told him that Mr. Mosley

committed a traffic violation.

       {¶7}   “Appellate review of a ruling on a motion to suppress presents a mixed

question of law and fact.” State v. Hawkins, 158 Ohio St.3d 94, 2019-Ohio-4210, 140

N.E.3d 577, ¶ 16. The court “must accept the trial court’s findings of fact if they are

supported by competent, credible evidence. But [we] must decide the legal questions

independently, without deference to the trial court’s decision.” (Citation omitted.) Id.

                                              A.

       {¶8}   We begin with the accepted rule that “[u]nless an exception applies,

warrantless searches are per se unreasonable.” State v. Bacher, 170 Ohio App.3d 457,

2007-Ohio-727, 867 N.E.2d 864, ¶ 8 (1st Dist.). See State v. Ward, 2017-Ohio-8141, 98

N.E.3d 1257, ¶ 13 (1st Dist.). But an entire body of caselaw has developed concerning

                                               3
                       OHIO FIRST DISTRICT COURT OF APPEALS


automobile stops. As the Supreme Court explains, where an officer has “probable cause that

a traffic violation has occurred or was occurring, the stop is not unreasonable * * * even if

the officer had some ulterior motive for making the stop, such as a suspicion that the

violator was engaging in more nefarious criminal activity.” Dayton v. Erickson, 76 Ohio

St.3d 3, 11, 665 N.E.2d 1091 (1996).

       {¶9}   The state maintains that Officer Murrell had probable cause by virtue of the

undercover officer’s radio broadcast. In this regard, the state points to State v. Cook, which

held that a stop is constitutionally justified “even where the officer making the stop lacks all

of the information justifying the stop. * * * [T]he entire [law enforcement] system is

required to possess facts justifying the stop or arrest, even though the arresting officer does

not have those facts.” State v. Cook, 65 Ohio St.3d 516, 521, 605 N.E.2d 70 (1992), citing

State v. Henderson, 51 Ohio St.3d 54, 554 N.E.2d 104 (1990), and Whiteley v. Warden, 401

U.S. 560, 91 S.Ct. 1031, 28 L.Ed.2d 306 (1971), and United States v. Hensley, 469 U.S. 221,

105 S.Ct. 675, 83 L.Ed.2d 604 (1985). The Supreme Court also instructs that “information

supplied by officers or agencies engaged in a common investigation with an arresting officer

may be used to establish probable cause for a warrantless arrest.” Henderson at 57.

       {¶10} Based on this precedent, particularly Henderson, we agree that Officer

Murrell had the probable cause required to make this traffic stop. In Henderson, an officer

witnessed the defendant driving a damaged vehicle on the wrong side of the road,

apparently intoxicated. Id. That officer communicated these facts to another officer who

ultimately stopped the defendant. Id. The Supreme Court held that the detaining officer

had probable cause to make the traffic stop, reasoning that “[i]f a fellow officer’s statements

can establish probable cause for issuance of a warrant, they should also establish probable

cause for a warrantless arrest. * * * If we were to hold otherwise, a police officer could never

legally arrest a fleeing misdemeanant in response to a call for help from a fellow officer who

                                               4
                       OHIO FIRST DISTRICT COURT OF APPEALS


saw the offense take place. Nothing in the Fourth Amendment or the case law requires us to

reach such an undesirable result.” Id.

       {¶11} Mr. Mosley attempts to distinguish Henderson from our case by noting that

the radio communication here merely conveyed that he committed a traffic offense, bereft of

any further detail. But we are not aware of any case (nor has Mr. Mosley pointed us to any)

that requires a certain caliber of detail when officers communicate regarding the need to

pull over or apprehend a suspect. Although the trial court faulted the undercover officer for

failing to provide specific details of the violation, this runs afoul of the principle explained

above that we must consider the knowledge of the law enforcement community engaged in

the investigation and apprehension as a whole. This rule flows from the recognition that

many communications between officers are made in the heat of the moment or under

exigent circumstances, with no opportunity to provide a detailed narrative of the officers’

observations or a recitation of applicable code sections.

       {¶12} In light of the existence of probable cause, the ensuing stop, ordering Mr.

Mosley out of the car, and the K-9 investigation that revealed drugs were all permissible. To

that point, Mr. Mosley does not challenge those other aspects of the stop and search—

rather, he limits his focus to the decision to pull him over. Under Henderson and Cook,

however, this stop passes constitutional muster.


                                             * * *

       {¶13} Accordingly, we sustain the state’s assignment of error and reverse the trial

court’s suppression of drug evidence obtained during Mr. Mosley’s traffic stop. We remand

for further proceedings consistent with this opinion.

                                                     Judgment reversed and cause remanded.
ZAYAS, P. J., and WINKLER, J., concur.



                                               5
                       OHIO FIRST DISTRICT COURT OF APPEALS



Please note:

       The court has recorded its entry on the date of the release of this opinion




                                              6